[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           OCT 17, 2007
                                     No. 06-16597                        THOMAS K. KAHN
                               ________________________                      CLERK


                         D. C. Docket No. 04-00014-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

PAUL BEASLEY,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (October 17, 2007)

Before CARNES and BARKETT, Circuit Judges, and COHN,* District Judge.

PER CURIAM:


       *
         Honorable James I. Cohn, United States District Judge for the Southern District of
Florida, sitting by designation.
      Paul Beasley appeals his conviction on two counts of armed bank robbery

under 18 U.S.C. § 2113(a) and (d) and two counts of use of a firearm during a

crime of violence under 18 U.S.C. § 924(c)(1)(A) and (c)(1)(A)(iii). He appeals on

the grounds that a search of his home was executed pursuant to an invalid search

warrant; that the district court erred in excluding evidence of an FBI press release

which contradicted the Government’s evidence at trial; and that Federal Rule of

Criminal Procedure 12.1 is unconstitutional. We affirm.

      First, although we agree with Beasley that the search warrant in this case

was insufficient to establish probable cause to search his residence, we affirm the

denial of Beasley’s motion to suppress on the basis of the good faith exception to

an invalid warrant established in U.S. v. Leon, 468 U.S. 897, 913 (1984).

      Second, we find no abuse of discretion in the district court’s decision, on the

basis of a lack of foundation, to exclude an FBI agent’s testimony, during cross-

examination, about an FBI press release pertaining to a description of the get-away

car. The witness being examined did not write the press release, nor did he make

the statement contained within the press release. He testified that the press release

was a pro forma issuance from the Bureau, and though he was aware that a press

release was issued regarding Beasley, he never actually read the press release until

he was asked to do so by Beasley’s attorney.



                                          2
       We also reject, as meritless, Beasley’s argument that Fed. R. Crim. P. Rule

12.1 is unconstitutional.1

AFFIRMED.




       1
          Beasley also argues that insufficient evidence was presented at trial to prove that a
firearm was present during the armed robberies underlying two of the counts. Beasley concedes,
however, that our Circuit precedent in U.S. v. Hunt forecloses his argument. 187 F.3d 1269,
1271 (11th Cir. 1999)(“a § 924(c) conviction may be sustained by lay witness testimony that a
defendant carried or used a gun”). Beasley only seeks to argue it here in order to preserve the
issue for subsequent en banc or Supreme Court review. Therefore, though we generally consider
a defendant’s challenge to the sufficiency of the evidence de novo, we need not consider the
merits of this argument further. See Hunt, 187 F.3d at 1270.

                                               3